DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “the door liner: is repeated in line 2.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-6, 8-9, 11, 14-15, 17-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-11, 14, and 20 of copending Application No. 16/950,348 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims encompasses the limitations of the instant application.
Instant Application 16/950,303
Conflicting Application 16/950,348
1. A clothes treatment apparatus comprising: a cabinet that defines an opening at a front surface; a treatment chamber located inside the cabinet and configured to receive clothes; a cycle chamber located vertically below the treatment chamber; a steam device located in the cycle chamber and configured to supply steam to the treatment chamber; a door rotatably connected to the cabinet and configured to open and close the opening; a rear surface of the door located toward the treatment chamber; a door liner disposed at the rear surface of the door and configured to guide condensed water downward based on a weight of the condensed water; and a drainage grill located on a bottom surface of the treatment chamber and configured to receive the condensed water dropped from door liner, and discharge the condensed water from the treatment chamber.  
a cabinet that defines an opening at a front surface; a treatment chamber located inside the cabinet and configured to receive clothes; a cycle chamber located vertically below the treatment chamber; a steam device located in the cycle chamber and configured to supply steam to the treatment chamber; a water supply tank configured to supply water to the steam device; a drainage tank configured to receive condensed water from at least one of the treatment chamber or the heat pump; a tank installation a door rotatably connected to the cabinet and configured to open and close the opening; a rear surface of the door located toward the treatment chamber; a door liner disposed at the rear surface of the door and configured to guide condensed water downward based on a weight of the condensed water; a drainage grill located on a bottom surface of the treatment chamber and configured to receive the condensed water generated from the treatment chamber or the door liner; and a condensed water guide member disposed on the bottom surface of the treatment chamber such to move the condensed water from the treatment chamber or the door liner to the drainage grill.  

8. The clothes treatment apparatus according to claim 7, wherein the liner part and the liner guide part formed integrally.  
5. The clothes treatment apparatus according to claim 3, wherein the door liner further comprises a drop part formed at the lower end of the liner guide part.  
9. The clothes treatment apparatus according to claim 8, wherein the door liner further includes a drop part formed at the lower end of the liner guide part, and configured to drop the condensed 

10. The clothes treatment apparatus according to claim 9, wherein a shape of the drop part is undercut.  
8. The clothes treatment apparatus according to claim 3, wherein a tip of the liner guide part is round.  
11. The clothes treatment apparatus according to claim 9, wherein a tip of the drop part is round.  
9. The clothes treatment apparatus according to claim 1, further comprising: a water supply tank configured to supply water to the steam device; a drainage tank configured to receive the condensed water from the treatment chamber; and a drainage channel fluidically connected with the drainage grill and the drainage tank.  
Claim 1
11. The clothes treatment apparatus according to claim 9, further comprising: a tank installation space is defined between the door and the cycle chamber and configured to accommodate the water supply tank and the drainage tank, wherein each front surface of the water supply tank and the drainage tank is exposed to the outside when the door is open.  
Claim 1

Claim 1
15. The clothes treatment apparatus according to claim 14, wherein the condensed water guide member comprises: a guide member body mounted to the bottom surface; a guide surface formed at the upper side surface of the guide member body; and a coupling part formed at the guide member body and coupled to the bottom surface.  
2. The clothes treatment apparatus according to claim 1, wherein the condensed water guide member includes: a guide member body mounted to the bottom surface; a guide surface formed at the upper side surface of the guide member body; a coupling part formed at the member guide body and coupled to the bottom surface; and a front plate formed at the front side of the guide member body and connected to a front portion disposed between the treatment chamber and the tank installation space.  
17. The clothes treatment apparatus according to claim 15, wherein the guide surface is inclined downward toward to the drainage grill.  
3. The clothes treatment apparatus according to claim 2, wherein the guide surface is inclined toward the drainage grill and configured to move the condensed water toward the drainage grill.  
18. The clothes treatment apparatus according to claim 15, wherein the coupling part is coupled to the bottom surface in a hook fashion.  
14. The clothes treatment apparatus according to claim 13, wherein the gasket fixing part fixed and coupled to the rear surface of the door in a hook fashion.

20. The clothes treatment apparatus according to claim 1, wherein the bottom surface of the treatment chamber is inclined toward the drainage grill such that the condensed water from the treatment chamber is guided to the drainage grill.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2009/0151193 cited in IDS), and in further view of Park (US 2016/0208429).
Regarding claim 1, Moon figures 1-5 teach a clothes treatment apparatus comprising: 
a cabinet (100) that defines an opening at a front surface; 

a steam device (140 moisture supply device) located in the cycle chamber and configured to supply steam to the treatment chamber; 
a door (101) rotatably connected to the cabinet and configured to open and close the opening.[0020-40]
Moon is silent to a cycle chamber located vertically below the treatment chamber; a rear surface of the door located toward the treatment chamber; a door liner disposed at the rear surface of the door and configured to guide condensed water downward based on a weight of the condensed water, and a drainage grill located on a bottom surface of the treatment chamber and configured to receive the condensed water dropped from the door liner, and discharge the condensed water from the treatment chamber. 
Park is directed towards a clothes treatment apparatus wherein figure 1 teaches a cycle chamber (14) located vertically below the treatment chamber; a rear surface of the door (portion of the door disposed inside the treatment chamber) located toward the treatment chamber; a door liner (80) disposed at the rear surface of the door and configured to guide condensed water downward based on a weight of the condensed water, and a drainage grill 13 formed at the partition plate 11.[0068-78] 
It would have been obvious to one of ordinary skill in the art to provide the features of Park in the clothes treatment apparatus of Moon to keep clothes comfortable and fresh.  The refresher functions to dry clothes, to supply fragrance to clothes, to prevent the occurrence of static electricity in clothes, or to remove wrinkles from clothes.[0005]
Regarding claim 2, Park figure 2 suggests the door liner (80) locates over the bottom surface (11 partition plate) when the door is closed.
Regarding claim 3, Park figure 2 teaches the door liner (80) comprises: a liner part (80) attached to the rear surface of the door and being parallel to the door; and a liner guide part (84) formed at the lower end of the liner part and deviated toward the treatment chamber.[0069]
Regarding claim 4, Park figure 1 suggests the liner part (82) and the liner guide part (84) formed integrally.[0075]
Regarding claim 5, Park figure 1 teaches the door liner (82) further comprises a drop part (86) formed at the lower end of the liner guide part (84), and configured to drop the condensed water, and wherein the drop part is positioned over the part of the door gasket (26).[0078]
Regarding claim 6, Park teaches a shape of the drop part is undercut.[0078]
Regarding claim 7, Park teaches the door liner 80 includes a liner part 82, which is attached to the inside of the door panel 22 such that the liner part 82 is parallel to the door panel 22, and a liner guide part 84, which is formed at the lower end of the liner part 82 such that the liner guide part 84 is deviated toward the inside of the treatment chamber 12 thereby suggesting the liner part is in tight contact with the rear surface of the door.[0069]
Regarding claim 8, Park figure 1 suggests a tip of the drop part (86) is round.[0076]
Regarding claim 9, Moon figures 2 and 3 teach a water supply tank (141 case) configured to supply water to the steam device; 
a drainage tank (162 sump) configured to receive condensed water from at least one of the treatment chamber or the heat pump; and 
a drainage channel (3 drain) fluidically connected with the drainage grill and the drainage tank.
Regarding claim 10, Park teaches a drainage pump 46 thereby reading on the drainage channel includes a drainage pump to discharge the condensed water accumulate in the drainage channel.[0048]
Regarding claim 11, Park figure 1 teaches a tank installation space (73) located between the door and the cycle chamber, and configured to receive the water supply tank and the drainage tank. Figure 1 further teaches each front surface of the water supply tank (72) and the drainage tank (74) is exposed to the outside when the door is open.[0051-53]
Regarding claim 12, Park figure 1 teaches a tank module frame (71) located forward relative to the cycle chamber; and a lower cabinet (portion of cycle chamber dispose below 11 partition plate) 
Regarding claim 13, Moon in view of Park figure 1 suggests the tank module frame (71) includes an installation hole at the rear surface of the tank module frame, wherein the drainage tank (74) connects the drainage grill (13) and the drainage channel through the installation hole when the drainage tank is mounted in the tank installation space.
Regarding claim 14, Moon figures 3-4 teach a condensed water guide member (160) disposed on the bottom surface of the treatment chamber such to move the condensed water dropped from the rear surface of the door to the drainage grill.
Regarding claim 15, , Moon figure 4 teaches the condensed water guide (160) member includes: a guide member body (161 drain) mounted to the bottom surface; a guide surface (161a drain hole) formed at the upper side surface of the guide member body; a coupling part (163 guide plate) formed at the member guide body and coupled to the bottom surface.[0031-34]
Regarding claim 16, Moon figures 1-4 and Park figure 1 teach the guide member body is located on a portion of the bottom surface of the treatment chamber.
Regarding claim 17, Moon figure 3 teaches the guide surface (161a drain hole) is inclined toward the drainage grill and configured to move the condensed water toward the drainage grill.[0033]
Regarding claim 18, Park teaches elastic member fixing parts 119 is formed to have a hook shape which are used to fasten objects to the back of the door thereby suggesting gasket fixing part fixed and coupled to the rear surface of the door in a hook fashion.[0109-110]
Regarding claim 19, Park figure 1 suggests a lower part of the door liner inclined toward the treatment chamber, such that, when the door is closed, a lower end of the door liner is located over the drainage grill.
Regarding claim 20, Moon figure 1 suggests the bottom surface (86 drop part) of the treatment chamber (110) is inclined toward the drainage grill such that the condensed water from the treatment chamber is guided to the drainage grill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711